 1   Evan Livingstone, SBN 252008
     Attorney at Law
 2   1160 N Dutton Ave, Ste 105
     Santa Rosa CA 95401
 3   Phone: (707) 206-6570
     Fax: (707) 676-9112
 4   Email: evanmlivingstone@gmail.com

 5   Attorney for Debtor Cathy M Divodi

 6

 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10    In re:                                                  Case No.      17-10185

11    Cathy M Divodi                                          Chapter       13

12                                                            REQUEST FOR ENTRY OF
                                                              DEFAULT ORDER GRANTING
13               Debtor(s)                                    MOTION TO CONFIRM MODIFIED
      __________________________________/                     CHAPTER 13 PLAN
14

15             TO THE COURT:
16             On June 12, 2021, Debtor filed a Motion to Modify Confirmed Plan pursuant to U.S.C.
17   §1329 (Doc. 28), and served a Notice and Opportunity for Hearing on the Motion to Modify
18   Debtor’s Confirmed Chapter 13 Plan (Doc. 29), as well as a copy of Debtor's Modified Chapter

19   13 Plan of June 12, 2021 (Doc. 27) to all of the parties on the court’s service list.

20             The attorney for debtor has received no notice of opposition or request for hearing on

21   debtor's motion, and the Chapter 13 trustee has signed the order confirming plan.

22             Therefore, debtor prays the court grants debtor's proposed motion.

23   Date: August 4, 2021                           /s/Evan Livingstone
24                                                  Evan Livingstone
                                                    Attorney for Debtor
25

26

27

28

     Case: 17-10185         Doc# 37     Filed: 08/04/21    Entered: 08/04/21 15:17:04        Page 1 of 2
 1                            DECLARATION OF EVAN LIVINGSTONE
 2
            I Evan Livingstone, attorney for debtor, declare under penalty of perjury that I have
 3
     received neither opposition nor request for a hearing on debtor’s motion, and that the Chapter 13
 4
     Trustee has signed the order confirming plan
 5

 6   Date: August 4, 2021                           /s/Evan Livingstone
                                                    Evan Livingstone
 7                                                  Attorney for Debtor

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case: 17-10185      Doc# 37     Filed: 08/04/21      Entered: 08/04/21 15:17:04      Page 2 of 2
